UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4565


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

JOSEPH FRANKLIN COOK,

                      Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:16-cr-00017-IMK-MJA-1)


Submitted:   February 16, 2017            Decided:   February 21, 2017


Before GREGORY, Chief Judge,       DUNCAN,      Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


L. Richard Walker, Assistant Federal Public Defender, Kristen M.
Leddy, Research and Writing Specialist, Martinsburg, West
Virginia, for Appellant. Stephen Donald Warner, Assistant United
States Attorney, Elkins, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       The district court revoked Joseph Franklin Cook’s term of

supervised release after concluding that Cook violated several

conditions         of    his       supervised       release.      The    district     court

sentenced him to 366 days’ imprisonment, followed by 24 months

of supervised release, and he now appeals.                             Appellate counsel

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious grounds for appeal

but questioning whether the sentence imposed is reasonable. *                            We

affirm.

           “We    will       not    disturb     a     district     court’s       revocation

sentence unless it falls outside the statutory maximum or is

otherwise         plainly      unreasonable.”           Padgett, 788 F.3d   at   373

(internal         quotation        marks     omitted).         “Only    if   a   revocation

sentence is unreasonable must we assess whether it is plainly

so.”        Id.     “In determining whether a revocation sentence is

unreasonable,           we   strike     a    more    deferential       appellate    posture

than we do when reviewing original sentences.”                               Id. (internal

quotation marks omitted).                   “Nonetheless, the same procedural and

       *
       In his pro se supplemental brief, Cook asserts that some
of the violations were unsupported in fact. Because no evidence
contradicts Cook’s prior sworn assertions that he committed the
violations, we conclude that the district court did not err in
revoking supervised release. United States v. Padgett, 788 F.3d
370, 373 (4th Cir.), cert. denied, 136 S. Ct. 494 (2015)
(stating standard of review).



                                                2
substantive       considerations       that    guide      our    review    of    original

sentences inform our review of revocation sentences as well.”

Id. (internal brackets and quotation marks omitted).

     At the revocation hearing, Cook admitted to using several

controlled      substances,      and    the     urinalyses        submitted       by    the

Government supported Cook’s admission.                       Given Cook’s Grade B

violation    and    criminal     history       category      of    IV,    the    district

court properly calculated Cook’s policy statement range as 12 to

18   months’      imprisonment.          Furthermore,           the    district        court

adequately explained the sentence imposed by reference to the

relevant statutory sentencing factors, particularly its concern

that Cook receive substance abuse treatment after his release.

Moreover,       Cook     has     not      rebutted          the       presumption         of

reasonableness       afforded    to     the    within-policy          statement        range

sentence imposed by the district court.                      See United States v.

Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

     In   accordance      with    Anders,       we    have      reviewed    the    entire

record in this case and have found no meritorious grounds for

appeal.      We    therefore     affirm       the    district     court’s       judgment.

This court requires that counsel inform Cook, in writing, of the

right to petition the Supreme Court of the United States for

further review.        If Cook requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may     move   in    this    court        for   leave   to     withdraw      from

                                          3
representation.        Counsel’s motion must state that a copy thereof

was served on Cook.        We dispense with oral argument because the

facts   and   legal     contentions    are   adequately   presented    in   the

materials     before    this   court   and   argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                        4